Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles T. Lee appeals the district court’s order granting the Appellee’s motion for summary judgment and dismissing his complaint. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons stated by the district court. Lee v. Norfolk S. Ry. Co., No. 1:13-cv-00004-MR-DSC, 187 F.Supp.3d 623, 2016 WL 2746626 (W.D.N.C. May 11, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED